Citation Nr: 0733388	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-35 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.



	
ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1967.  He died in May 2003.  The appellant is the widow of 
the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in July 2003, August 
2003, and April 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied service connection for the cause of the veteran's 
death.    

In March 2007, the appellant submitted additional evidence 
along with a waiver of initial RO review.  

In July 2007, the appellant and her son testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  A transcript of that hearing has been associated with 
the VA claims folder.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was in 
effect for herniated nucleus pulposus status post laminectomy 
and discectomy at L5-S1 which was 60 percent disabling, right 
ear hearing loss which was zero percent disabling, and a 
stress fracture of the right tibia post operative meniscus 
tear of the right knee which was 10 percent disabling.  A 
total rating due to individual unemployability based upon 
service-connected disabilities was in effect from October 5, 
1995.

2.  Fentanyl, medication prescribed to treat the veteran's 
service-connected herniated nucleus pulposus status post 
laminectomy and discectomy at L5-S1, was a contributory cause 
of his death.


CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

Review of the record shows that on May [redacted], 2003, the appellant 
found the veteran on the bathroom floor at their home; he was 
unresponsive.  Paramedics were called and the veteran was 
pronounced dead.  The death certificate indicates that the 
immediate cause of death was hypertensive heart disease.  An 
autopsy was performed and the death certificate was amended 
to indicate that a significant condition contributing to the 
death was combined toxic effects of fentanyl and ethanol.  
The death certificate indicates that the death was accidental 
and the injury was incurred by the use of prescribed 
medication for pain from past injury while imbibing alcohol.    

At the time of death, service connection was in effect for 
herniated nucleus pulposus status post laminectomy and 
discectomy at L5-S1 which was 60 percent disabling, right ear 
hearing loss which was zero percent disabling, and a stress 
fracture of the right tibia post operative meniscus tear of 
the right knee which was 10 percent disabling.  A total 
rating due to individual unemployability based upon service-
connected disabilities was in effect from October 5, 1995.  

Review of the record shows that the veteran had a long 
history of pain due to the service-connected herniated 
nucleus pulposus status post laminectomy and discectomy.  In 
September 1996, entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities was granted effective from October 2, 1995.  The 
total rating was granted due to the severity of the lumbar 
spine disability.  A December 1995 VA examination report 
indicates that the veteran had chronic pain in the left leg 
from the herniated disc and since the operation [in 1976] he 
has had progressively worse back pain and chronic, consistent 
pain down the left leg.  VA treatment records dated from 1976 
to 2003 show that the veteran sought medical treatment for 
severe back pain in the lumbar spine with radiating pain.  VA 
treatment records show that since October 1999, the veteran 
was prescribed fentanyl, 75 MCG/R, transdermal patch, for 
pain control.  

There is competent evidence which establishes that the 
Fentanyl, which the veteran used to treat the severe pain 
caused by the service-connected lumbar spine disc disease, 
contributed to the veteran's death.  As noted above, the 
death certificate indicates that the immediate cause of death 
was hypertensive heart disease.  An autopsy was performed and 
the death certificate was amended to indicate that a 
significant condition contributing to the death was combined 
toxic effects of fentanyl and ethanol.  The death certificate 
indicates that the death was accidental and the injury was 
incurred by the use of prescribed medication for pain from 
past injury while imbibing alcohol.  

In a March 2007 statement, Dr. S.C., Chief Medical Examiner, 
stated that the veteran's death came under the Medical 
Examiner's jurisdiction and associate Medical Examiner, Dr. 
J.M., performed the autopsy.  Dr. S.C. stated that at the 
time of the autopsy, the veteran's medications were not known 
and the death was initially ascribed to his heart disease.  
Dr. S.C. noted that routine toxicology revealed a high 
concentration of fentanyl (confirmed in a second specimen) as 
well as an intoxicating concentration of ethanol.  

Dr. S.C. indicated that in light of the elevated fentanyl and 
its known cardiac and respiratory effects, Dr. J.M. felt that 
it was contributory to the veteran's death.  Dr. S.C. further 
noted that since ethanol may also lower the threshold for 
cardiac arrhythmia, she felt it may also have played a role.  
Dr. S.C. indicated that he had reviewed Dr. J.M. findings and 
he agreed with her conclusions.  Dr. S.C. indicated that the 
veteran's death certificate was therefore amended to indicate 
that the contributory causes, to wit, "combined toxic 
effects of fentanyl and ethanol."  Dr. S.C. stated that 
because of this classification, the veteran's death was 
reclassified from natural to accidental.  

Dr. S.C. indicated that the association with the veteran's 
service-connected disability is summed up succinctly by Dr. 
J.M. in the death certificate.  Dr. S.C. stated that in the 
death certificate, in item 27d (How incident occurred), Dr. 
J.M. wrote "Use of prescribed medication for pain from past 
injury while imbibing alcohol."  Dr. S.C. noted that the 
veteran's underlying heart disease had not progressed to 
anything like an end-stage failure and the veteran's ethanol 
level (0.12 gm/dl) was certainly not remarkable.  Dr. S.C. 
stated that the "straw that broke the camel's back" is the 
significantly elevated concentration of fentanyl and the 
fentanyl was prescribed for pain associated with the crushing 
injuries that veteran received while on active duty.  Dr. 
S.C. stated "[q]uite simply, if it were not for his service-
connected injuries, [the veteran] would not have been 
prescribed fentanyl, and could not, therefore, have succumbed 
to its toxic effects."    

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  In evaluating the probative value of 
medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the medical examiner's opinion dated in 
March 2007 to have great evidentiary weight.  The medical 
examiners, both Dr. S.C. and Dr. J.M., are trained to perform 
an autopsy and render an opinion as to the exact cause of 
death.  The medical examiner's opinion was based upon autopsy 
findings and toxicology test results.  The medical examiner 
discussed the basis for the conclusion and cited to the 
evidence relied upon for the medical opinion.  

Thus, the Board finds that there is competent evidence of 
record which establishes that the service-connected 
disability contributed substantially and materially to the 
veteran's death.  The Board concludes that service connection 
for the cause of the veteran's death is warranted on the 
basis that service-connected disability contributed to the 
veteran's death.  The benefit sought on appeal is granted.  

Duty to Notify and Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, VA has a heightened duty to assist claimants with 
the development of their claims, and provide them with 
certain notice.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


